1. The petition, praying for a decree of title to described land, that deeds of the defendants to the said property be surrendered into court as clouds on the petitioner's title, that the defendants be enjoined from changing the status of the property, and for general relief, alleges that the defendant Jennings received from the City of Atlanta on September 26, 1945, a tax deed to the said property, "a copy of which is attached hereto as Exhibit `A,'" but which is shown to be a quitclaim deed only; that by warranty deed Jennings conveyed the property to the defendants, James and Lula Mae Cornelius, on October 2, 1945, a copy of which is attached to the petition as Exhibit "B;" and that on November 19, 1945, the petitioner tendered to the defendant Jennings $41.87, being the amount of taxes paid by Jennings plus interest and the penalty allowed by law, and demanded that the property be reconveyed to the petitioner; but that Jennings refused and continues to refuse to reconvey to him. The allegations of the petition show no title in the petitioner to the land in question, and, accordingly, no right to any of the relief sought, and the court erred in overruling the general demurrer.
2. While it is argued here that the defendants held under a tax sale, neither the allegations of the petition nor the exhibits of deeds attached thereto support such a contention.
Judgment reversed. All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.
       No. 15897. SEPTEMBER 9, 1947. REHEARING DENIED OCTOBER 17, 1947.